Citation Nr: 1045617	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  01-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for a 
schizophrenic disorder, undifferentiated type, evaluated as 
50 percent disabling prior to September 30, 2002 and as 
70 percent disabling from September 30, 2002 to April 18, 2003.  

2.  Entitlement to an effective date earlier than April 19, 2003, 
for a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Michael W. Dolan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 to 
December 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Boston, Massachusetts.  
The RO denied a disability rating greater than 50 percent for the 
service-connected schizophrenic disorder, undifferentiated type.  

After receiving notification of the March 2001 determination, the 
Veteran perfected a timely appeal with respect to the denial of 
his increased rating claim.  In August 2002 and July 2003, the 
Board requested additional evidentiary development.  

Following completion of the requested development, the Board, in 
September 2004, continued the 50 percent rating for the Veteran's 
service-connected schizophrenic disorder, undifferentiated type, 
prior to September 30, 2002; awarded an increased evaluation of 
70 percent for this disability effective from September 30, 2002 
to April 18, 2003; and granted a total schedular rating for this 
disorder effective from April 19, 2003.  An October 2004 rating 
action effectuated the Board's decision.  

The Veteran filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2007 memorandum 
decision, the Court vacated and remanded those parts of the 
Board's September 2004 decision that denied a disability rating 
greater than 50 percent for his service-connected schizophrenic 
disorder, undifferentiated type, prior to September 30, 2002 and 
that awarded an increased evaluation of no greater than 
70 percent for this disability from September 30, 2002 to 
April 18, 2003.  

In March 2008, the Board issued a decision that denied a 
disability rating greater than 50 percent for his 
service-connected schizophrenic disorder, undifferentiated type, 
prior to September 30, 2002, and denied disability rating greater 
than 70 percent for the service-connected schizophrenic disorder, 
for the period from September 30, 2002 to April 18, 2003.  The 
Veteran subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2008, 
a Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In the Joint Motion, the 
parties agreed that the Board had failed to comply with the 
Court's July 2007 Order when it did not consider whether the 
Veteran was entitled to a TDIU for the period prior to April 19, 
2003.   In an Order dated January 2009, the Court vacated the 
March 2008 Board decision pursuant to the Joint Motion, and 
remanded the case to the Board for readjudication consistent with 
its Order.

In October 2009, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further development.  After 
completion of the requested development, the case is back before 
the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to September 30, 2002, the Veteran's schizophrenic 
disorder, undifferentiated type, was not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; and inability to establish and maintain effective 
relationships.  During that time period, the Veteran maintained 
employment for over 20 years, one marriage, and a relationship 
with his two children.  

2.  From September 30, 2002 to April 18, 2003, the Veteran's 
schizophrenic disorder, undifferentiated type, was not manifested 
by total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

3.  It is not factually ascertainable that the Veteran was unable 
to secure or maintain substantially gainful employment due solely 
to his service-connected disabilities prior to April 19, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent 
for the service-connected schizophrenic disorder, 
undifferentiated type, prior to September 30, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2007).  

2.  The criteria for a disability rating greater than 70 percent 
for the service-connected schizophrenic disorder, 
undifferentiated type, between September 30, 2002 and April 18, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9204 (2007).  

3.  The criteria for assignment of an effective date earlier than 
April 19, 2003, for the award of TDIU are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R.          §§ 3.400, 4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2003 and March 2004, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims for an increased rating and entitlement 
to a TDIU; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
case of the Veteran's claim for an increased rating, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did not 
err in not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to clarify 
VA's notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing the March 2004 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased rating 
claim.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.

Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a February 1971 rating action, the RO 
granted service connection for a schizophrenic reaction, 
undifferentiated type, and awarded a 100 percent evaluation for 
this disability from December 1970.  Subsequently, the RO 
decreased the evaluation of this disorder to 70 percent from 
September 1978 (by an October 1978 rating action) and to 
50 percent from June 1986 (by a March 1986 rating action).  

A May 1988 rating action proposed to reduce the evaluation of the 
service-connected schizophrenic disorder, undifferentiated type, 
to 30 percent.  A March 1989 rating action effectuated the 
proposal and, in so doing, reduced the evaluation of this 
disability to 30 percent, effective from April 1989.  In a May 
1989 decision, the hearing officer who had conducted a personal 
hearing with the Veteran in January 1989 restored the 50 percent 
rating for the service-connected psychiatric disorder, effective 
from June 1986.  

During the current appeal, and specifically by an October 2004 
rating action, the RO effectuated the Board's September 2004 
decision.  In so doing, the RO awarded increased ratings of 
70 percent for the Veteran's service-connected schizophrenic 
disorder, undifferentiated type, from September 30, 2002 to 
April 18, 2003 and a total schedular rating for this disability 
effective from April 19, 2003.  

These ratings remain in effect for the Veteran's 
service-connected schizophrenic disorder, undifferentiated type.  
Where entitlement to compensation has already been established 
and an increase in disability rating is at issue, however, the 
present level of disability is of primary concern.  Although a 
review of the recorded history of a disability should be 
conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by diagnostic codes.  38 C.F.R. § 4.27.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9204.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41 to 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  

In the present case, the Veteran has consistently asserted that 
his service-connected schizophrenic disorder, undifferentiated 
type, was more severe than the 50 percent rating (prior to 
September 30, 2002) and the 70 percent evaluation (from 
September 30, 2002 to April 18, 2003) indicate.  Specifically, 
the Veteran maintains that, during those times of the appeal 
period, this service-connected disability caused him to miss work 
on average of two to three times per week.  See, e.g., February 
2002 hearing transcript (T.) at 2-7.  

These statements concerning the Veteran's service-connected 
psychiatric pathology involve matters capable of lay observation, 
and are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of record 
and the pertinent rating criteria.  

A.  Prior To September 30, 2002

Particular VA outpatient evaluations conducted prior to 
September 30, 2002 demonstrated the following 
symptomatology:  temper volatility (including verbal outbursts) 
and a depressed affect (in January 2001); fatigue, anger, and 
depression (in February 2001); depression, sleep disturbances, 
and continuous stress (at work) (in May 2001); continuous stress 
causing dysfunction at work, sleep disturbances, auditory 
hallucinations, paranoia, and delusions (in July 2001); anger and 
paranoid ideations (in August 2001); increased stress, sleep 
difficulties, auditory hallucinations, paranoia, and delusions 
(in September 2001); increased anxiety, trouble sleeping, 
depression, and excess worrying (in January 2002); tension, 
anxiety, disturbed sleep, depression, and racing thoughts (in 
February 2002); as well as depression, anxiety, and panic attacks 
(in March 2002).  A VA clinical nurse specialist who evaluated 
the Veteran in March 2002 assigned a GAF score of 47, which is 
illustrative of serious symptoms, including in particular 
suicidal ideation, severe obsessional rituals, no friends, and an 
inability to keep a job.  See Richard, supra.  

Further, a February 2001 VA mental disorders examination included 
additional complaints of difficulty sleeping, diminished energy 
levels, and a great deal of work-related stress as well as 
objective evaluation findings of anxiety, somewhat pressured 
speech, a blunted and flat affect with an agitated motor 
activity, as well as major social judgment and insight problems.  
Based on this symptomatology, the examiner assigned a GAF score 
of 49, which is illustrative of serious symptoms, including in 
particular suicidal ideation, severe obsessional rituals, no 
friends, and an inability to keep a job.  See Richard, supra.  

Significantly, however, prior to September 30, 2002, the 
remainder of GAF scores assigned to the Veteran's 
service-connected schizophrenia disorder ranged from 52 to 60, 
which are reflective of only moderate symptoms, including in 
relevant part only moderate difficulty in social or occupational 
functioning (such as few friends and conflicts with peers or 
co-workers).  See Richard, supra.  Moreover, the numerous mental 
status evaluations that the Veteran underwent and treatment 
sessions in which he participated prior to September 30, 2002 
reflected symptomatology supportive of those GAF scores.  
Specifically, the following symptoms were shown:  full 
orientation and no flight or looseness of thought form, suicidal 
or homicidal ideations, auditory or visual hallucinations, manic 
form or ideation, impaired judgement and insight, irritability, 
hostility, or aggression.  

Prior to September 30, 2002, the Veteran had multiple episodes of 
missed time from work reportedly due to his psychiatric problems.  
Employment records indicate that, prior to September 30, 2002, he 
routinely missed work two to three days per week due to his 
severe anxiety, mood lability, flashbacks, panic attacks, and 
poor concentration.  Work-related stress resulted in his 
inability to work for approximately one week in May 2002.  

According to a report of a September 12th, 2002 VA outpatient 
treatment session, the Veteran had worked at the same job for 
more than 20 years.  In addition, he maintained his marriage and 
a relationship with his two children.  

Thus, while the Veteran's service-connected schizophrenic 
disorder was manifested by significant symptomatology prior to 
September 30, 2002, the overall tenor of the mental status 
evaluations demonstrated full orientation and no flight or 
looseness of thought form, suicidal or homicidal ideations, 
auditory or visual hallucinations, manic form or ideation, 
impaired judgement and insight, irritability, hostility, or 
aggression.  The Veteran has had some difficulty at work but has 
maintained employment with the same employer for over 20 years.  
There are references in the medical records of the Veteran's 
treatment for alcohol dependence and cannabis, but only symptoms 
related to his service-connected schizophrenia are taken into 
account when assigning an evaluation.  

Without evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships, the 
next higher rating of 70 percent for the service-connected 
schizophrenic disorder prior to September 30, 2002 is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2007).  

B.  Between September 30, 2002 and April 18, 2003

According to some VA medical records dated between September 30, 
2002 and April 18, 2003, the Veteran's service-connected 
schizophrenic disorder was manifested by a labile mood, 
irritability, agitation, grandiose and persecutory delusions, 
mild impairment of judgment, paranoia, and sleep disturbances.  
On several occasions during that time period, the Veteran was 
assigned GAF scores ranging from 45 to 50, which are reflective 
of serious symptoms, including suicidal ideation, severe 
obsessional rituals, no friends, and an inability to keep a job.  
See Richard, supra.  

Significantly, however, during that time period, the Veteran was 
also found to be alert, oriented, and well-groomed.  Further, in 
October 2002, he had no delusions or paranoia upon compliance 
with his medication.  In November 2002, he had fewer target 
symptoms of a psychosis (including auditory and visual 
hallucinations, paranoia, and grandiose delusions) and an 
improved ability to care for himself and to interact with others 
at home and in the workplace.  In January 2003, he denied 
recurrent depression or increased irritability.  Although in 
early April 2003 he complained of a poor work attendance due to 
his service-connected schizophrenia, he also admitted to working 
two days a week.  In addition, a stable mood, improved sleep, and 
no overt psychosis were shown at that time.  In August 2009, the 
Veteran's representative submitted MRI evidence of brain 
abnormality which was attributed to old trauma, as well as 
statements from various life insurance companies denying the 
Veteran coverage based upon his mental health symptomatology.

Upon review, the Board finds that, between September 30, 2002 and 
April 18, 2003, the Veteran's service-connected schizophrenic 
disorder, undifferentiated type, was not manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Consequently, the next higher rating of 
100 percent for the service-connected schizophrenic disorder 
during that time period is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9204.  

In August 2009, the Veteran's representative provided MRI 
evidence of a gliosis of the left parietal lobe, attributed to 
old trauma, as well as various statements denying the Veteran 
life insurance coverage.  The life insurance rejections are dated 
long after the periods of time in question.  Neither the MRI 
report nor the insurance statements comment directly on whether 
the Veteran met the criteria for higher disability evaluations 
prior to April 19, 2003.  These documents are indicative of the 
serious impact of the Veteran's service-connected disability on 
his daily life; however, they do not constitute competent 
evidence of the level of severity of the Veteran's disorder as 
contemplated by regulations.  Id.    

Entitlement to a TDIU Prior to April 19, 2003

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The effective date of an award of increased compensation shall be 
the earliest as of which it is factually ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. 
App. 125 (1997).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court 
addressed the issue of entitlement to an earlier effective date 
in a TDIU claim and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the Board 
look to all communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to determine 
the "earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted that 
this provision was added in order to permit retroactive payment 
of increased compensation from the date of the increase in 
disability up to 1 year, when that date is ascertainable, and was 
intended by Congress to provide additional disability 
compensation up to 1 year retroactive to the date on which the 
event establishing entitlement to additional benefits occurred, 
i.e., the date on which the increase in disability occurred.  See 
VAOPGCPREC 12-98.  With regard to the regulatory history of 38 
C.F.R. § 3.400(o)(2), the GC noted that this section was added to 
permit payment of increased disability compensation retroactively 
to the date the evidence established the increase in the degree 
of disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where there 
was no evidence of entitlement to an increased evaluation prior 
to the date of the claim.  The GC concluded that, where a veteran 
submitted a claim alleging an increase in disability within 1 
year prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability compensation 
was the date as of which it was ascertainable, based on all the 
evidence of record, that the increase occurred.  

The Veteran has been in receipt of a 70 percent evaluation from 
September 30, 2002, for schizophrenic reaction, undifferentiated 
type.  Thus, the schedular criteria for TDIU have been met since 
that date.  The Veteran's claim for TDIU was received on May 12, 
2003.  Thus, in order for the Veteran to receive an earlier 
effective date, it must be factually ascertainable that service-
connected disability precluded employment earlier than May 12, 
2003.  See 38 C.F.R. § 3.400(o)(1)
 
The evidence of record reflects that the Veteran took disability 
retirement from his employer, the U.S. Postal Service, on April 
19, 2003.  In a rating decision dated March 2004, TDIU was 
awarded, effective April 19, 2003.  The crux of the Veteran's 
argument for an earlier effective date for TDIU centers on his 
significant absenteeism prior to his retirement.  Essentially, 
the Veteran maintains that he was effectively prevented from 
engaging in substantially gainful employment as a result of 
increasingly severe mental health symptomatology prior to April 
19, 2003.  The evidence of record shows that the Veteran's 
employment was a considerable source of stress.  He felt that 
management was harassing him because of his position as union 
steward.  Clinical notes from his VA mental health counselors 
dating from 2000 to 2003 show that they often urged him to take 
disability retirement, but the Veteran refused, citing financial 
strain.  In order to cope with work stresses, the Veteran began 
to take significant amounts of leave.  In the year prior to the 
filing of his claim for TDIU, he was working only 2 to 3 days per 
week, exhausting all annual and sick leave and often taking leave 
without pay.  However, his treatment providers noted that the 
Veteran's alcohol dependence was often a factor in his absences 
from work.  In May 2002, the Veteran was briefly suspended from 
work for taking excessive leave; however, he was not terminated.  
Prior to September 2002, the Veteran's GAF scores ranged from 55 
to 60, indicative of moderate symptomatology.  After September 
2002, his GAF scores dropped below 50, indicating serious 
symptoms.   Despite the Veteran's lower GAF scores, he continued 
to work with the U.S. Postal Service until finally opting for 
disability retirement in April 2003. 

The Veteran remained employed full-time until his disability 
retirement on April 19, 2003, despite the fact that he took an 
inordinate amount of leave.  Although he was suspended on at 
least one occasion in the year prior to the filing of his TDIU 
claim for his overuse of leave, he was not terminated from his 
position.  Moreover, despite the warnings of his treatment 
providers that continued employment would exacerbate his mental 
health symptomatology, the Veteran's GAF scores prior to 
September 30, 2002, ranged from 55 to 60, indicative of moderate 
impairment.  Even when the GAF scores dropped below 51 in 
September 2002, reflective of serious impairment, it was not 
shown that the Veteran's industrial adaptability was total, since 
he continued to work on a full-time schedule, despite his use of 
leave, until April 2003.  Based on the objective findings, the 
Board cannot conclude that the Veteran was precluded from gainful 
employment due to service-connected disability alone prior to 
April 19, 2003.  

Taking all of the evidence into account, the Board finds that the 
record does not demonstrate that the Veteran's service-connected 
schizophrenic reaction, undifferentiated type, in and of itself, 
was of such severity prior to April 19, 2003, as to preclude his 
participation in all forms of substantially gainful employment.  
Thus, April 19, 2003, is the date upon which entitlement to a 
TDIU arose, and there is no legal basis on which to grant an 
effective date for TDIU prior to that date.    


ORDER

A disability rating greater than 50 percent for the 
service-connected schizophrenic disorder, undifferentiated type, 
prior to September 30, 2002 is denied.  

A disability rating greater than 70 percent for the 
service-connected schizophrenic disorder, undifferentiated type, 
between September 30, 2002 and April 18, 2003, is denied.  

Entitlement to an effective date earlier than April 19, 2003, for 
the award of a TDIU is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


